DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received 4/26/2022. Claims 1-15 are pending in this application. Claims 8-15 are withdrawn. 
Election/Restrictions
2.	Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-15, previously withdrawn from consideration as a result of a restriction requirement, mailed on 10/21/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/21/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
3.	Claims 1-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations:
the channel region comprises a first shallow trench formed in a surface area of a semiconductor substrate, a tunneling dielectric layer is formed on a bottom surface and side surfaces of the first shallow trench, the tunneling dielectric layer is further extended to a surface of the semiconductor substrate outside of the first shallow trench, and a polysilicon floating gate fully fills the first shallow trench formed with the tunneling dielectric layer and is extended to a surface of the tunneling dielectric layer outside of the first shallow trench, a top surface of the polysilicon floating gate is a flat surface and higher than a top surface of the first shallow trench; 
…
the source region and the drain region are formed in a self-aligned manner in active regions on two sides in a length direction of the polysilicon floating gate, and the two side surfaces in the width direction of the polysilicon floating gate and two side surfaces in the width direction of the active region are self-aligned; and
the channel region is located in a surface area of the semiconductor substrate covered by the polysilicon floating gate between the source region and the drain region; and a surface of the channel region covered by the polysilicon floating gate is used to form a channel connecting the source region and the drain region, the channel is provided with a longitudinal structure extending along the side surface of the first shallow trench, the channel also includes a transverse structure located on the bottom surface of the first shallow trench and the surface of the semiconductor substrate outside of the first shallow trench, and the longitudinal structure of the channel enables a length of the channel to be increased and enables a length of the polysilicon floating gate to be decreased under a condition that the length of the channel satisfies a short channel effect, thus reducing an area of the memory cell (emphasis added), as in the context of claim 1; and 
step 5: removing the hard mask layer in a self-aligned manner by using the shallow trench field oxide as a mask, and sequentially forming a tunneling dielectric layer and a polysilicon floating gate in a removed area of the hard mask layer, two side surfaces in a width direction of the polysilicon floating gate and two side surfaces in the width direction of the active region being self-aligned, a top surface of the polysilicon floating gate is a flat surface and higher than a top surface of the first shallow trench; 
…
step 10: forming a source region and a drain region in a self-aligned manner in active regions on two sides in the length direction of the polysilicon floating gate of the gate structure, wherein the channel region is located in a surface area of the semiconductor substrate covered by the polysilicon floating gate between the source region and the drain region, a surface of the channel region covered by the polysilicon floating gate is used to form a channel connecting the source region and the drain region, the channel is provided with a longitudinal structure extending along a side surface of the first shallow trench, the channel also includes a transverse structure located on a bottom surface of the first shallow trench and the surface of the semiconductor structure outside of the first shallow trench, and the longitudinal structure of the channel enables a length of the channel to be increased and enables the length of the polysilicon floating gate to be decreased under a condition that the length of the channel satisfies a short channel effect, thus reducing an area of the memory cell (emphasis added), as in the context of claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/14/22